Citation Nr: 1003848	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  95-00 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a liver condition, 
claimed as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for diabetic 
retinopathy, claimed as secondary to service-connected 
diabetes mellitus.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
heart condition.

5.  Entitlement to an effective date earlier than April 22, 
2005, for the award of service connection for diabetes 
mellitus.

6.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.

7.  Entitlement to an increased rating for diabetic 
nephropathy, currently evaluated as 30 percent disabling.

8.  Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 10 percent disabling.

9.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
prior to the July 23, 2007, grant of the 100 percent 
schedular rating based on the Veteran's service-connected 
disabilities.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
October 1970 and from January to July 1991. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from May 1994, September 2005, May 2006, 
and February 2007 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

In April 1998, the Veteran presented testimony at a hearing 
conducted at the San Juan RO before a hearing officer on the 
issue of PTSD, which has been recharacterized as reflected 
above.  A transcript of this hearing is in the Veteran's 
claims folder.

In July 2009, the Board remanded the issues on appeal to 
afford the Veteran an opportunity to provide testimony at a 
personal hearing before a member of the Board.  Thereafter, 
in a letter to VA dated in August 2009, the Veteran withdrew 
his request for a personal hearing.  38 C.F.R. § 20.704(e).  
Accordingly, the Board will proceed with consideration of 
this appeal based on the evidence of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for an 
acquired psychiatric disorder; entitlement to an increased 
rating for bronchial asthma, currently evaluated as 10 
percent disabling; and entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), prior to the July 23, 2007, grant of the 
100 percent schedular rating based on the Veteran's service-
connected disabilities are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A liver condition has not been shown to be causally or 
etiologically related to the Veteran's military service, or 
to service-connected diabetes mellitus.  

2.  Diabetic retinopathy has not been shown to be causally or 
etiologically related to the Veteran's military service, or 
to service-connected diabetes mellitus.  

3.  The September 1996 rating decision which denied 
entitlement to service connection for intermediate coronary 
syndrome is final.  

4.  The evidence received since the September 1996 RO 
decision, by itself or in conjunction with previously 
considered evidence, does not relate to an unsubstantiated 
fact necessary to substantiate the claim for service 
connection for a heart condition.

5.  A formal or informal claim for service connection for 
diabetes mellitus Type II was not received prior to April 22, 
2005.

6.  Service-connected diabetes mellitus Type II has not been 
shown to require the regulation of activities.  

7.  Service-connected diabetic nephropathy has not been shown 
to be productive of constant albuminuria or definite decrease 
in kidney function, nor did it manifest hypertension with a 
diastolic pressure reading of predominantly 120 or more.


CONCLUSIONS OF LAW

1.  A liver condition was not incurred in active service, nor 
was it proximately due to or aggravated by a service-
connected disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2009), 3.310(a) 
(2006).

2.  Diabetic retinopathy was not incurred in active service, 
nor was it proximately due to or aggravated by a service-
connected disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2009), 3.310(a) 
(2006).

3.  The September 1996 RO decision denying the claim for 
service connection for intermediate coronary syndrome is 
final.  38 U.S.C.A. § 7105(c) (West 2002 
& Supp. 2009); 38 C.F.R. § 20.1103.

4.  Evidence received after the September 1996 RO decision is 
not new and material, and the claim for service connection 
for a heart disorder is denied.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 (2009).

5.  The requirements for an effective date prior to April 22, 
2005, for the grant of service connection for diabetes 
mellitus Type II have not been met.  38 U.S.C.A. 
§§ 5101, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.155, 3.400 (2009).

6.  The criteria for an evaluation in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.119, Diagnostic Code 7913 (2009).

7.  The criteria for an evaluation in excess of 30 percent 
for diabetic nephropathy have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.115b, Diagnostic Code 7541 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Service connection claims

Beginning with the Veteran's claims for service connection 
for a liver condition and diabetic retinopathy, the Board 
finds that the VCAA duty to notify was satisfied by a letter 
sent to the Veteran in February 2006 with regard to these 
issues.  The letter addressed all of the notice elements on 
both a direct and secondary basis and was sent prior to the 
initial unfavorable decision by the AOJ in May 2006.  In this 
case, the fact that the notice did not address either the 
relevant rating criteria or effective date provisions was 
harmless error because service connection for a liver 
condition and diabetic retinopathy is being denied, and 
therefore no rating or effective date is being assigned.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

A VA examination with respect to the claim for diabetic 
retinopathy was obtained in July 2005.  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board 
finds that the VA opinion obtained in this case is adequate, 
as it is predicated on an examination of the Veteran and 
addresses the relationship between his claimed disorder and 
his service-connected diabetes mellitus.  Moreover, this 
examination combined with the other evidence of record 
contains adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue of service 
connection for diabetic retinopathy has been met.  38 C.F.R. 
§ 3.159(c)(4).   

The Board acknowledges that the Veteran has not had VA 
examinations specifically for his claim for a liver 
condition.  The case of McLendon v. Nicholson, 20 Vet. App. 
79 (2006), held that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  The Board 
concludes an examination is not needed for the aforementioned 
claim because there is no evidence of an in-service liver 
condition or any currently diagnosed liver condition besides 
the Veteran's own assertions.  See Degmetich v. Brown, 104 F. 
3d 1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  Accordingly, without any competent 
evidence of a liver condition, it was not necessary to obtain 
a VA examination or opinion with respect to this matter.  38 
C.F.R. § 3.159(c)(4)(i).

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOC, which informed them of the laws and regulations 
relevant to his claims for a liver condition and diabetic 
retinopathy.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the Veteran in this case 
with regard to these issues.

New and material evidence issue

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  To provide 
adequate notice with regard to a claim to reopen, VA must 
look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

That was done here in a July 2005 letter for the claim for a 
heart disability.  Specifically, in the letter, the RO 
provided the Veteran with a definition of new and material 
evidence as well as the criteria necessary to establish 
service connection.  The letter also satisfied Kent in that 
it notified the Veteran that his original claim was denied in 
September 1996 because there was no record of the condition 
in service, nor did the evidence show that a disability 
manifested within a year after service.  The Veteran was 
informed that he needed to submit new and material evidence 
related to this fact in order to raise a reasonable 
possibility of substantiating his claim that was not simply 
repetitive or cumulative of the evidence on record when his 
claim was previously denied.  The letter also contained the 
elements of service connection and was sent prior to the 
initial adjudication of the claim in September 2005.  In this 
case, the fact that the notice did not address either the 
relevant rating criteria or effective date provisions, was 
harmless error because the claim for a heart disorder is not 
being reopened, and therefore no rating or effective date is 
being assigned.  Therefore, the Board finds that VA has 
fulfilled its duty to notify under the VCAA.

With regard to VA's duty to assist, all identified records 
related to the claim have been associated with the claims 
file.  As the claim is not being reopened, VA did not have a 
duty to afford the Veteran a VA examination in connection 
with this claim.  38 C.F.R. § 3.159(c)(4)(iii).  VA has also 
assisted the Veteran and his representative throughout the 
course of this appeal by providing them with a SOC and SSOCs, 
which informed them of the laws and regulations relevant to 
his claim for a heart disorder.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
Veteran in this case with regard to this issue.

Earlier effective date issue

Section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37.  

However, the Federal Circuit recently issued a decision 
vacating the Court's holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Significantly, the Federal Circuit 
concluded that "the notice described in 38 U.S.C. § 5103(a) 
need not be veteran specific."  Similarly, "while a 
veteran's 'daily life' evidence might in some cases lead to 
evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as 
the notice described by the Veterans Court in Vazquez-Flores 
requires the VA to notify a veteran of alternative diagnostic 
codes or potential "daily life" evidence, we vacate the 
judgments."  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  

Nevertheless, in this case, the Veteran is challenging the 
effective date assigned following the grant of service 
connection for diabetes mellitus in a September 2005 rating 
decision.  In this regard, once service connection is granted 
and an initial disability rating and effective date have been 
assigned, the claim is substantiated, and additional 5103(a) 
notice is not required.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Thus, because the notice that was provided to the 
Veteran in July 2005 before service connection was granted in 
September 2005 was legally sufficient, VA's duty to notify in 
this case has been satisfied.  

In addition, the duty to assist the Veteran has also been 
satisfied with regard to the matter of an earlier effective 
date for the grant of service connection for diabetes 
mellitus.  The Veteran's service treatment records as well as 
all available VA medical records and all relevant private 
medical records pertinent to the years after service are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the Veteran's claim for an earlier 
effective date.  VA has further assisted the Veteran and his 
representative throughout the course of this appeal by 
providing them a SOC and SSOCs, which informed them of the 
laws and regulations relevant to the claim for an earlier 
effective date.  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the Veteran in this case.

Increased rating issues 

With regard to the Veteran's claims for increased ratings for 
his service-connected diabetes mellitus and diabetic 
nephropathy, in a June 2008 letter, the Veteran was informed 
that he needed to submit evidence showing an increase in his 
disability or exceptional circumstances relating to it.  
Although the notice was provided after the additional 
adjudication of the Veteran's claims in February 2007, the 
claims were subsequently readjudicated in an August 2008 
supplemental statement of the case (SSOC).  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  Further, the 
Veteran indicated an understanding the requirements for 
establishing an increased rating in his submissions to VA.  
In this regard, in his March 2007 notice of disagreement 
(NOD), the Veteran demonstrated an awareness that he needed 
to show a worsening of his diabetes mellitus by specifically 
referencing the rating criteria for a higher (40 percent 
rating).  Although the Veteran did not specifically state 
that he knew he needed to submit evidence that his diabetic 
nephropathy had increased in severity, the Board can infer 
that a reasonable person who has demonstrated an 
understanding of the need to submit evidence that one 
disability on appeal had increased in severity would know 
that he needed to submit evidence that the other disability 
had increased in severity.  

The June 2008 also provided examples of the types of medical 
and lay evidence that the Veteran may submit (or ask the VA 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  Specifically, the Veteran was 
informed in the letter of types of evidence that might show 
such a worsening, including the results of a specific test or 
measurements and statements from other individuals who were 
able to describe from their knowledge and personal 
observations in what manner the disability had an effect.  He 
was also told to identify any on-going treatment he was 
receiving.  

The Veteran was also informed in the June 2008 letter that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
This letter also contained information about assigning 
effective dates.  

VA has also fulfilled its duty to assist the Veteran by 
obtaining identified and available evidence needed to 
substantiate the claims for increased ratings, including VA 
treatment records, and by affording VA examinations.  
Concerning this, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  In this regard, the Veteran 
underwent VA examinations that addressed his claims for 
increased ratings for diabetes mellitus and diabetic 
nephropathy in October 2006 and July 2008.  The Board finds 
that the VA examinations obtained in this case are adequate, 
as they were based on a physical examination and provide 
medical information needed to address the rating criteria 
relevant to the issues.  Although the examiners did not have 
the benefit of the Veteran's complete claims file in 
connection with the examinations, the Board finds that the 
examiners had sufficient information on which to base his 
conclusions.  In this regard, the October 2006 VA diabetes 
examiner referred to previous July 2005 VA examination for 
complete medical history wherein claims file reviewed.  
Moreover, the October 2006 VA examiner was the same person 
that performed the diabetic nephropathy examination, so the 
Veteran's relevant history was also considered in conjunction 
with this disorder as well.  Additionally, although the July 
2008 VA examiner did not review the Veteran's claims file, he 
did review the Veteran's medial records, specifically 
referencing his relevant VA treatment records.  Accordingly, 
the Board finds that the VA examinations sufficiently 
addressed the Veteran's diabetes and diabetic nephropathy in 
relation to their respective histories.  38 C.F.R. § 4.1.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in with regard to the 
increased rating issues.  

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claims 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of his appeals 
for the aforementioned issues.


LAW AND ANALYSIS

Service connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  
Generally, in order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  
However, medical evidence of a current disability and nexus 
is not always required to establish service connection.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted). 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on 
an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006). 
 The new provisions amount to substantive changes to the 
manner in which 38 C.F.R. § 3.310 has been applied by VA in 
Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the Veteran because it does not require the 
establishment of a baseline before an award of service 
connection may be made. 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

2.  Entitlement to service connection for a liver condition, 
claimed as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for diabetic 
retinopathy, claimed as secondary to service-connected 
diabetes mellitus.

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for a liver 
condition or diabetic retinopathy.  As a preliminary matter, 
the Board notes that the Veteran was denied service 
connection for refractive error and senile cataracts in a 
September 2005 rating decision, which he did not appeal.  
Therefore, the Board will only consider the claim for 
diabetic retinopathy, which he subsequently claimed in 
February 2006 and was denied in May 2006.  

The Veteran's service treatment records were absent for 
complaints, treatment, findings, or diagnoses of a liver 
condition or diabetic retinopathy.  As such, a liver 
condition or diabetic retinopathy were not shown during 
either of his periods of service.

The Veteran is primarily contending that he has diabetic 
retinopathy and a liver condition that are secondary to his 
service-connected diabetes mellitus.  However, the post-
service medical evidence does not indicate that the Veteran 
has been diagnosed with a liver condition or diabetic 
retinopathy.  In this regard, in a July 2005, the Veteran 
underwent a VA examination for his eyes.  Following this 
examination, the examiner noted that he had no diabetic 
retinopathy.  Further, the July 2008 VA examiner referenced 
the Veteran's May 2008 VA optometry examination, which also 
revealed no retinopathy.  

Additionally, there is no still no competent medical evidence 
of a liver condition.  During the Veteran's VA examinations 
for his diabetes mellitus, the examiners specifically found 
that there were no other conditions that could be 
complications of diabetes.  Service connection requires 
evidence that establishes that a veteran currently has the 
claimed disability.  See Degmetich, 104 F. 3d at 1332; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without a 
current disability, service connection cannot be granted.  
Although the Veteran might sincerely believe that he has a 
liver condition and diabetic retinopathy that are related to 
his diabetes mellitus, he, as a layperson, is not qualified 
to render a medical opinion as to etiology or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In conclusion, as the Veteran has not been shown to have a 
liver condition or diabetic retinopathy, service connection 
must be denied.  38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303.  

New and material evidence

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
heart condition.

As a preliminary matter, the Board notes that the RO 
characterized the issue of entitlement to service connection 
for status post myocardial infarction (claimed as a heart 
condition) in the September 2005 rating decision that denied 
the claim.  However, as will be discussed below, the claim 
was originally denied in September 1996.  Regardless of the 
RO's actions, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  Thus, the issue on appeal has been 
recharacterized as shown above.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

A September 1996 RO decision denied service connection for 
intermediate coronary syndrome.  It was noted that the 
Veteran had a provisional diagnosis of myocardial infarct in 
1993 and was released from the hospital with a diagnosis of 
intermediate coronary syndrome.  Service connection was 
denied because the condition was neither incurred in nor 
caused by service, nor did it manifest to a compensable 
degree within the first year following discharge.  The 
Veteran was notified of the denial that same month.  Because 
the Veteran did not appeal that decision, it is final and not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.  The Veteran, however, now 
seeks to reopen his claim.  As noted, despite the finality of 
a prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
furnished with respect to the claim which has been 
disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final September 1996 rating decision.  After 
reviewing the record, the Board finds that some of the 
additional evidence received since the final rating decision 
although new, is not material within the meaning of 38 C.F.R. 
§ 3.156(a).  

The evidence associated with the Veteran's claims file 
subsequent to the September 1996 decision includes, but is 
not limited to, VA and private treatment records as well as 
various statements from the Veteran.  In this regard, the 
Veteran underwent a VA examination in July 2005 wherein his 
claim for service connection for a heart disability to 
include as secondary to diabetes mellitus was evaluated.  The 
diagnosis was myocardial infarction by patient history.  The 
examiner opined that the Veteran's myocardial infarction, 
which occurred in 1993, was not due to his diabetes mellitus, 
as it occurred prior to the diagnosis of diabetes mellitus 
(early 2000s).  Further, the examiner concluded that the 
evidence of record did not indicate aggravation of a heart 
condition as a consequence of diabetes mellitus.  The Board 
affords the opinion of this examiner probative value as it 
was based on an examination of the Veteran and considered his 
history of diabetes and his heart disorder.  Additionally, 
this opinion is supported by the other evidence of record, as 
there is no other competent medical evidence of record 
indicating an association between the Veteran's diabetes and 
any heart disorder.  

As noted, the Veteran's claim was previously denied because 
there was no evidence that a heart disorder was related to 
his service or manifested within one year thereafter.  There 
is still no evidence of such.  Further, although the July 
2005 VA examination is new, it is not material to the issue, 
as it does not indicate a relationship between a heart 
disorder and the Veteran's service or his service-connected 
diabetes.  In fact, it is evidence against such a 
relationship and does not raise a reasonable possible of 
substantiating the Veteran's claim.  Consequently, it is not 
material within the meaning of 38 C.F.R. § 3.156(a).  

Regarding the Veteran's statements that he has a heart 
disorder that is related to his service-connected diabetes, 
this information is not material.  The Veteran, as a 
layperson, is not qualified to render a medical opinion as to 
etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 294 (1992).  Thus, the Board finds that his 
statements and arguments are not material.  

In sum, the Board concludes that no evidence has been 
received since the September 1996 RO decision, which relates 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  Specifically, there is still no competent 
medical evidence that indicates that the Veteran currently 
has a heart disability that is etiologically related to his 
military service or to another service-connected disability.  
Accordingly, the Board finds that new and material evidence 
has not been presented to reopen the Veteran's previously 
denied claim for service connection for a heart condition.

Earlier effective date

5.  Entitlement to an effective date earlier than April 22, 
2005, for the award of service connection for diabetes 
mellitus.

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action indicating an intent to 
apply for one or more benefits under laws administered by VA 
from a claimant may be considered an informal claim.  Such an 
informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that April 
22, 2005, is the correct date for the grant of service 
connection for diabetes mellitus Type II.  Although the 
Veteran has alleged that he is entitled to an effective date 
prior to April 22, 2005, there is no basis under the 
governing legal criteria to establish that an earlier 
effective date is warranted.  In his October 2005 NOD, the 
Veteran asserted that under Nehmer, he could be given an 
effective date from the date his diabetes was first 
diagnosed.  

After reviewing the evidence of record, the Board finds that 
the Veteran first presented an informal claim for service 
connection for diabetes mellitus Type II that was received by 
VA on April 22, 2005.  A formal claim for service connection 
for diabetes mellitus has never been filed.  The record does 
not contain any statement or action dated earlier than April 
22, 2005, indicating intent to file a claim for service 
connection for diabetes mellitus Type II.  As such, intent to 
file a claim was not expressed until April 22, 2005.  
Moreover, although VA treatment records reflected that the 
Veteran was first diagnosed with diabetes mellitus in 
approximately 2002, he did not file his claim until April 22, 
2005, which is obviously the later date.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

Regarding the Veteran's contention that he is entitled to an 
effective date based on the date his diabetes mellitus was 
first diagnosed under Nehmer, this argument is without merit.  
The Nehmer decisions do not apply to the Veteran's claim.  
See Nehmer v. United States Veterans' Administration, 712 F. 
Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United 
States Veterans' Administration, 32 F.Supp.2d 1175 (N.D. Cal. 
1999) (Nehmer II).  In sum, based on adjudication in the 
Nehmer case certain stipulations were agreed to and are now 
incorporated in 38 C.F.R. 
§ 3.816.   However, the Veteran is not a Nehmer class member 
since he was not denied compensation for diabetes mellitus 
between September 25, 1985, and May 3, 1989; his claim of 
service connection was not pending before VA on May 3, 1989, 
nor was it received by VA between May 3, 1989, and the 
effective date of the statute or regulation establishing a 
presumption of service connection for diabetes mellitus (May 
8, 2001); and his claim was not received within one year from 
the date of his separation from service.  When none of the 
requirements are met, which is the case here, the effective 
date of the award shall be determined in accordance with 38 
C.F.R. §§ 3.114, 3.400, 3.816(c)(4), which establishes that 
the correct date for the grant of service connection for 
diabetes mellitus is April 22, 2005.  Accordingly, the 
criteria for an earlier effective date for the grant of 
service connection for diabetes mellitus Type II have not 
been met, and the benefit sought on appeal must be denied.

Increased ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

6.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.

The Veteran is currently assigned a 20 percent disability 
evaluation for his diabetes mellitus pursuant to 38 C.F.R. § 
4.119, Diagnostic Code 7913.  Under that diagnostic code, a 
20 percent disability evaluation is assigned for diabetes 
mellitus requiring insulin and restricted diet; or, an oral 
hypoglycemic agent and restricted diet.  A 40 percent 
disability evaluation is contemplated for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a higher evaluation for diabetes 
mellitus.  Although the Veteran has been shown to require a 
restricted diet and insulin, he has not been shown to require 
regulation of activities.  In this regard, during an October 
2006 VA examination, the examiner noted that the Veteran was 
under treatment with oral medications (glyburide, metformin, 
and avandia).  The Veteran reported that he walked for twenty 
minutes, three times per week, but not more due to his right 
knee problems.  He did not follow a special diet.  The 
Veteran denied ketoacidosis and reported rare hypoglycemic 
reactions treated at home with sweets that resolve.  There 
was no history of hospitalizations due to ketoacidosis or 
hypoglycemic reactions and he visited his diabetic care 
provider every three months.  

The Veteran underwent another VA examination in July 2008.  
The Veteran's current treatment was oral medications and 
insulin.  There was no history of hospitalization or surgery 
or episodes of hypoglycemic reactions or ketoacidosis 
associated with his diabetes.  Although the Veteran was 
instructed to follow a restricted or special diet, he was not 
restricted in his ability to perform strenuous activities due 
to his diabetes.  See Camacho v. Nicholson, 21 Vet. App. 360, 
365 (2007) (holding that medical evidence is required to show 
that occupational and recreational activities have been 
restricted, for purposes of Diagnostic Code 7913 providing a 
40 percent disability rating for diabetes when the diabetes 
requires insulin, restricted diet, and regulation of 
activities).  As such, the Veteran has not been shown to have 
met the criteria for an increased evaluation.  Therefore, the 
Board finds that the evidence is against the Veteran's claim 
for a higher evaluation for his diabetes mellitus.  38 C.F.R. 
§§ 4.7, 4.119, Diagnostic Code 7913.  

Additionally, as the record contains no evidence showing that 
the Veteran is entitled to a higher rating at any point 
during the instant appeal, no staged ratings are appropriate.  
See Hart, 21 Vet. App. 505.  Thus, the Board finds that the 
current 20 percent evaluation is appropriate and that there 
is no basis for awarding a higher evaluation for the service-
connected diabetes mellitus Type II.  38 C.F.R. §§ 4.7, 
4.119, Diagnostic Code 7913. 

7.  Entitlement to an increased rating for diabetic 
nephropathy, currently evaluated as 30 percent disabling.

The Veteran is currently assigned a 30 percent disability 
evaluation for his diabetic nephropathy pursuant to 38 C.F.R. 
§ 4.115b, Diagnostic Code 7541.  Diagnostic Code 7541 refers 
the rater to renal dysfunction under 38 C.F.R. § 4.115a for 
renal involvement in diabetes mellitus.  The criteria for a 
renal dysfunction provide for a 30 percent evaluation when 
there is constant albumin or recurring with hyaline and 
granular casts or red blood cells; or, transient or slight 
edema or hypertension at least 10 percent disabling under 
Diagnostic Code 7101.  A 60 percent rating is contemplated 
for constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 40 
percent disabling under diagnostic code 7101.  (A 40 percent 
rating for hypertension is assigned for diastolic pressure 
predominantly 120 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.)

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a higher evaluation for diabetic 
nephropathy.  In this regard, during the October 2006 VA 
genitourinary examination, the Veteran denied lethargy, 
weakness, anorexia, and had no weight change.  There was no 
history of acute nephritis and the Veteran was not on 
dialysis.  Urinalysis had evidence of protieninuria in August 
2006 and microalbumin.  Serum creatinine, albumin, and 
electrolytes were within normal limits.  The diabetic 
examination administered at the same time reflected blood 
pressure of 155/91.  In fact, the Veteran reported no effects 
from this condition on his occupation or daily activities.  

During the July 2008 VA examination, there was no history of 
renal dysfunction or renal failure, acute nephritis, or 
hydronephrosis.  There was trace peripheral edema.  
Significantly, the examiner found no clinical or laboratory 
evidence of diabetic nephropathy.  Creatinine was 1.37 and 
microalbumin was 11.6.  During the diabetes mellitus 
examination, his blood pressure was 170/98, 170/98, and 
168/96.  Again, there were no effects on his occupational or 
daily activities.  As such, the Veteran has not been shown to 
have met the criteria for an increased evaluation.  
Therefore, the Board finds that the evidence is against the 
Veteran's claim for a higher evaluation for his diabetic 
nephropathy.  38 C.F.R. §§ 4.7, 4.115b, Diagnostic Code 7541.  

Additionally, as the record contains no evidence showing that 
the Veteran is entitled to a higher rating at any point 
during the instant appeal, no staged ratings are appropriate.  
See Hart, 21 Vet. App. 505.  Thus, the Board finds that the 
current 30 percent evaluation is appropriate and that there 
is no basis for awarding a higher evaluation for the service-
connected diabetic nephropathy.  38 C.F.R. §§ 4.7, 4.115b, 
Diagnostic Code 7541. 

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
diabetes mellitus and diabetic nephropathy are so exceptional 
or unusual as to warrant the assignment of a higher rating on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Thun v. Peake, 22 Vet. App. 
111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to 
evaluate his diabetes and diabetic nephropathy reasonably 
describe the Veteran's disability level and symptomatology 
and he has not argued to the contrary.  The criteria 
reasonably describe the Veteran's disability level and 
symptomatology, and consequently his disability level is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate.  Moreover, the 
Veteran has not contended that his service-connected diabetes 
and diabetic nephropathy caused frequent periods of 
hospitalization or marked interference with his employment 
and such is not shown by the evidence of record.  For these 
reasons, the Veteran's disability picture is contemplated by 
the rating schedule and no extraschedular referral is 
required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to service connection for a liver condition, 
claimed as secondary to service-connected diabetes mellitus, 
is denied.

Entitlement to service connection for diabetic retinopathy, 
claimed as secondary to service-connected diabetes mellitus, 
is denied.

New and material evidence has not been received; 
consequently, the claim for entitlement to service connection 
for a heart condition is denied.

Entitlement to an effective date earlier than April 22, 2005, 
for the award of service connection for diabetes mellitus is 
denied.

Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling, is denied.

Entitlement to an increased rating for diabetic nephropathy, 
currently evaluated as 30 percent disabling, is denied.


REMAND

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as posttraumatic stress 
disorder (PTSD).

In January 1993, the Veteran filed a claim for service 
connection for PTSD as the result of symptomatology he began 
experiencing after returning from the Persian Gulf in 1991 
that related to his experiences in Vietnam.  The Veteran's 
service personnel records indicate that he served in Vietnam 
from April 1969 to March 1970 and in Southwest Asia from 
February to June 1991.  It appears that he was attached to 
the 1st Infantry, 2nd Battalion, 16th Division while in 
Vietnam.  In May 1993, the Veteran submitted a list of his 
alleged PTSD stressors.  In August 1993, the U.S. Army and 
Joint Services Environmental Support Group responded with 
information from the Operational Reports-Lessons Learned (OR-
LL) from the 1st Infantry Division and from the 11th Armored 
Cavalry Regiment.  This information related that in June 
1969, there were several attacks by fire at AN LOC and FSB 
(Fire Support Base) Thunder III (XT771655).  In August 1969, 
Thunder II was mortared.  In January 1970, Lai Khe was 
rocketed, resulting in one building damaged and one U.S. 
soldier wounded.  

During a December 1993 VA PTSD examination, the Veteran was 
diagnosed with depressive disorder and alcohol dependence in 
alleged remission.  PTSD was not diagnosed.  The Veteran 
underwent another VA examination in June 1998 wherein 
depressive disorder and personality disorder were diagnosed 
but the criteria were not met for PTSD.  

In November 1999, the Board remanded the issue of entitlement 
to service connection for PTSD for further development, to 
include obtaining VA treatment records, obtaining detailed 
information about his alleged PTSD stressors, submitting the 
stressors for corroboration, and affording the Veteran a VA 
examination.  

Pursuant to the remand, the Veteran submitted a list of 
additional stressors in August 2000.  In March 2004, the 
USASCRUR responded that an Operational report Lessons Learned 
for the period ending July 1969 to May 1969 daily Staff 
Journals submitted by the 1st Infantry Division, 2nd 
Battalion, 16th Infantry Division indicated that the 2nd 
Battalion, 16th Infantry was assigned to the 3rd Brigade, 1st 
Infantry Division and their main base camp location was Lai 
Khe.  Of note is that in May 1969 a convoy received fire and 
four soldiers were killed in action; from April to June 1969 
several Viet Cong/North Vietnamese Army attempts were made to 
interdict the Lai Khe to Quan Loi resupply convoys; Lai Khe 
was attacked in May, June, August, September, November, 
December 1969, and January 1970; and Thunder III was attacked 
in August 1969 as were convoys in the area.  The Board finds 
that the forgoing are consistent with the reports provided by 
the Veteran in August 2000.  Consequently, the Board will 
concede the aforementioned stressors as outlined by the 
USASCRUR.  Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(corroboration of every detail of a stressor under such 
circumstances, such as the veteran's own personal 
involvement, is not necessary.)  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  

Although the Veteran does have conceded PTSD stressors 
related to his Vietnam experiences, the evidence of record is 
not consistent regarding whether the Veteran has a valid PTSD 
diagnosis.  In this regard, the Veteran was again not found 
to have PTSD during the July 2004 VA examination but was 
given a diagnosis of depressive disorder.  However, he has 
been diagnosed with PTSD in various VA and Vet Center 
treatment records dating from the 1990s.  Consequently, the 
evidence is in conflict regarding whether the Veteran has 
PTSD.

Nevertheless, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the scope of a claim in regard to a claimed disability in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the 
Court held that, in determining the scope of a claim, the 
Board must consider the claimant's description of the claim; 
symptoms described; and the information submitted or 
developed in support of the claim.  Id. at 5.

In light of the Court's decision in Clemons and the findings 
of depressive disorder and personality disorder on VA 
examination, the Board has re-characterized the PTSD issue on 
appeal as entitlement to service connection for an acquired 
psychiatric disorder.  This will provide the most favorable 
review of the Veteran's claim in keeping with the Court's 
holding in Clemons.

Because the Board has recently re-characterized the issue as 
entitlement to service connection for an acquired psychiatric 
disorder, a broader claim that has not been sufficiently 
developed, a remand is necessary.  Further, it should be 
ascertained on remand, the relationship, if any, between the 
Veteran's service in Vietnam and his current psychiatric 
disability.  38 C.F.R. § 3.159(c)(4).   

8.  Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 10 percent disabling.

Service-connected bronchial asthma is rated under 38 C.F.R. 
§ 4.97, Diagnostic Code 6602.  During the most recent July 
2008 VA examination wherein the Veteran's asthma was 
evaluated, FEV-1 or FEV-1/FVC findings were not recorded as 
required by the rating criteria and there was no explanation 
as to why they were not listed.  Without these findings, the 
Board cannot properly evaluate the severity of the Veteran's 
asthma.  Consequently, a remand is necessary to afford the 
Veteran a VA examination.  See Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  

9.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
prior to the July 23, 2007, grant of the 100 percent 
schedular rating based on the Veteran's service-connected 
disabilities.

In July 2006, the Veteran filed an informal claim for TDIU 
and in September 2006, VA received his formal application, VA 
Form 21-8940.  The Veteran specifically indicated that he 
could not work due to his service-connected diabetes, asthma, 
and diabetes related disabilities.  He stated that he last 
worked in June 2006.  

In February 2007, the RO denied the claim for TDIU.  The 
Veteran filed an NOD with that denial in March 2007 and 
perfected the appeal with a July 2007 Form 9.  Thereafter, in 
an August 2007 RO decision, the Veteran was granted a 100 
percent schedular rating effective from July 23, 2007, based 
on the combined ratings for his service connected 
disabilities.  Although the grant of the 100 percent 
schedular rating moots the Veteran's claim for TDIU, it does 
not resolve the question of the proper effective date to be 
assigned.  In other words, the matter of whether the Veteran 
was entitled to TDIU on the basis of whether he was capable 
to maintain substantially gainful employment prior to the 
grant of the schedular 100 percent is still on appeal.  In 
his September 2007 NOD wherein he disagreed with the 
effective date assigned, the Veteran asserts that he is 
entitled to an effective date of June 1, 2006, as he last 
worked in May 2006.  (The Board notes that the Veteran 
indicated that he last worked in June 2006 on his formal 
application).  Although the Veteran has not been granted TDIU 
pursuant to 38 C.F.R. § 4.16, the Board must still address 
whether the Veteran was entitlement to TDIU prior to the date 
he was granted a 100 percent schedular rating.  Thus, the 
matter has been recharacterized as reflected above.  

A June 2006 record from the Veteran's former employer, 
A.A.F.E.T., reflected that he retired in June 2006.  The 
Veteran argued in his formal claim that he needed to work 
three more years to get a 30 year pension but had to settle 
for a reduced pension due to his service-connected 
disabilities.  

Although the Veteran has undergone VA examinations wherein 
his claim for TDIU was addressed, the Board finds that in 
light of the remands for service connection for an acquired 
psychiatric disorder and an increased rating for bronchial 
asthma that could potentially have an impact on the effective 
date matter, this matter must be remanded in accordance with 
the holding in Harris v. Derwinski, 1 Vet. App. 181 (1991) 
(two or more issues are inextricably intertwined if one claim 
could have significant impact on the other).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should send the Veteran a 
VA duty to notify and assist letter for 
his claim for an acquired psychiatric 
disorder, claimed as PTSD.  

2.  Schedule the Veteran for a VA 
examination to evaluate his claim for an 
acquired psychiatric disorder.  Based on a 
review of the claims folder and the 
examination findings, including the service 
treatment records, private treatment 
reports, VA treatment reports, and previous 
VA examinations, the examiner should render 
any relevant diagnoses pertaining to the 
claim for an acquired psychiatric disorder.  
Any and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed, but should include psychological 
testing including PTSD sub scales.  The RO 
should provide the examiner the summary of 
the corroborated combat stressors, and the 
examiner must be instructed that only these 
events may be considered for the purpose of 
determining whether exposure to an in-
service stressor has resulted in the 
current psychiatric symptoms.  The examiner 
should also determine whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  If 
the PTSD diagnosis is deemed appropriate, 
the examiner should comment upon the link 
between the current symptomatology and one 
or more of the in-service combat stressors.  

The corroborated PTSD stressors are:  May 
1969 a convoy received fire and four 
soldiers were killed in action; from April 
to June 1969 several Viet Cong/North 
Vietnamese Army attempts were made to 
interdict the Lai Khe to Quan Loi resupply 
convoys; Lai Khe was attacked in May, 
June, August, September, November, 
December 1969, and January 1970; and 
Thunder III was attacked in August 1969 as 
were convoys in the area.  

If PTSD is not diagnosed, the examiner 
should state a medical opinion as to the 
likelihood (likely, unlikely, at least as 
likely as not) that any current psychiatric 
disorder is causally or etiologically 
related to his service from (September 1968 
to October 1970 or January to July 1991) or 
any incident therein as opposed to its 
being more likely due to some other factor 
or factors.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  The Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service-connected 
bronchial asthma.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the severity 
of the Veteran's service-connected 
bronchial asthma.  The examiner should 
report all signs and symptoms necessary 
for rating the Veteran's bronchial asthma 
under the applicable rating criteria.  The 
examiner should also comment as to the 
impact of the disability on the Veteran's 
daily activities and his ability to 
maintain employment.  

Specifically, FEV-1 and FEV-1/FVC testing 
should be ascertained.  If such is not 
possible, explain why.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.  The 
claims files must be made available to and 
reviewed by the examiner prior to the 
examination.  A notation to the effect 
that this record review took place should 
be included in the examination report.  

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  After the claims for 
service connection for an acquired 
psychiatric disorder and an increased 
rating for bronchial asthma have been 
addressed, the RO should address the 
matter of entitlement to TDIU prior to the 
July 23, 2007, grant of the 100 percent 
schedular rating based on the Veteran's 
service-connected disabilities.  If the 
benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


